Citation Nr: 1307226	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-41 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to service connection for lumbar strain (claimed as a back condition).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 April 1995, February 2004 to April 2005 and August 2006 to April 2007.  He also had service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran initially indicated that he disagreed with the RO's denial of service connection for left hallux valgus (claimed as foot pain) in the June 2008 rating decision.  Following the issuance of an August 2010 Statement of the Case (SOC), the Veteran withdrew his Notice of Disagreement (NOD).  See September 2010 VA Form 9 (Substantive Appeal) in which the Veteran limited his appeal by specifically excluding this issue.  Although the RO erroneously included the issue of service connection for left hallux valgus on the September 2011 supplemental SOC, that issue is not properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to address the severity of his peripheral neuropathy of the lower extremities and hypertension in December 2009.  A review of the medical evidence of record dated thereafter shows that in October 2010, the Veteran presented at the Salisbury VAMC emergency department with a complaint of poorly controlled diabetes and bilateral leg pain from neuropathy that was worse than normal.  The records also document a blood pressure reading of 181/119 and an assessment of uncontrolled hypertension.  Notably, subsequent VA medical records document that the Veteran complained of numbness up to his shins.  See e.g. February 2011 Charlotte, NC Community Based Outpatient Clinic (CBOC) note. 

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the VA notes dated subsequent to his latest examinations indicate possible worsening of hypertension and peripheral neuropathy of the lower extremities, the Veteran should be afforded new VA examinations to address the severity of these conditions.

In January 2008, the Veteran was also examined through VA with respect to his claim for service connection of a low back condition.  This examination resulted in an impression of a lumbar strain.  An X-ray of the lumbar spine was negative, but for an impression of spina bifida of S1.  The Veteran then complained of an onset of constant back pain about 10 years prior.  

Also, with respect to the Veteran's claim for service connection of a low back condition, he was afforded a VA examination in July 2010.  The examiner rendered a negative etiologic opinion noting that the examination and X-rays were normal.  However, the examiner did not address the findings of spina bifida S1, although they opined that no aggravation had occurred, notwithstanding their apparent conclusion that X-rays and examination were normal.  Spina bifida is a congenital cleft of the vertebral column with hernial protrusion of the meninges.  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995).  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2012), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Veteran should be afforded a new VA examination to address the etiology of his claimed lumbar strain (claimed as a back condition).  The examination reports of record are inadequate, as they do not address the radiologic findings of spina bifida, particularly in terms of a congenital defect.  Nor do they address the already assessed lumbar strain or whether, despite the apparently normal X-rays and examination in July 2010, the Veteran had a low back disability at any time during the course of the present claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2012), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Otherwise, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lastly, effective appellate review requires information as to which periods of the appellant's service in the Army Reserves represented inactive duty for training (INACDUTRA) and which periods represented active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  There is no evidence that indicates which periods of the appellant's service represented INACDUTRA or ACDUTRA. When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile. 38 C.F.R. § 3.159(c)(2).  Given the importance of the information to the appellant's claims, the Board concludes that the AMC/RO must conduct efforts to verify the appellant's periods of ACDUTRA or INACDUTRA.  If such efforts to obtain these records prove to be futile, this fact should be documented by the AMC/RO.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to include contacting the appellant and any appropriate agency/service department, to verify all periods of ACDUTRA and INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be documented in the claims folder.

2.  After the development directed in paragraph 1 has been completed to the extent possible, return the claims file to the examiner that conducted the July 2010 VA examination, if available, for an addendum.  If the July 2010 VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion:  After a review of the claims file, the author of the July 2010 VA opinion or other health care provider must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Identify all disabilities of the lumbar spine that are present, or any disabilities of the lumbar spine that were present beginning in August 2007 and running to present.  

(i)  Explain whether any identified disability/ies of the lumbar spine is/are a congenital defect or disease.  In this regard, the examiner's attention is directed to the January 2008 X-ray findings of spina bifida S1.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

(ii)  If any assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the lumbar spine.  Please provide a complete explanation for the opinion.  

(iii)  If it is a disease or injury, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.  

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease or injury of the spine was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

b)  If the response to either question iii or iv is negative, address whether any disability in this regard is at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  The examiner's attention is directed to the diagnosed lumbar strain in the January 2008 VA examination.  Please provide a complete explanation for the opinion.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for a VA evaluation to be conducted by an appropriate medical professional to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file must be reviewed by the examiner in conjunction with the appeal.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner should describe all symptomatology related to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA evaluation to be conducted by an appropriate medical professional to determine the current nature and severity of his service-connected hypertension.  The claims file must be reviewed by the examiner in conjunction with the appeal.  Any tests deemed necessary, to include serial blood pressure readings, should be conducted, and all clinical findings should be reported in detail.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



